DETAILED ACTION
	Claims 1-6 and 12-23 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 18, 2022 has been acknowledged and has been entered into the present application file.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6, 12, and 13) along with an election of species in the reply filed on August 18, 2022 is acknowledged.  The traversal is on the ground(s) that each Group requires REAC2 and that no art has been placed in the record to show that REAC2 was previously known.  This is not found persuasive because art was provided on page 5 of the Lack of Unity requirement mailed on June 21, 2022.
The requirement is still deemed proper and is therefore made FINAL.  Claims 14-23 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention
The Applicant has made an election of species in the present application.  The search has been expanded to where the enamine is not part of a steroid ring system.  Therefore, claim 13 is currently withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention as the search has not been expanded to encompass the subject matter of claim 13.
Priority
The claim to priority as a 371 filing of PCT/EP2020/066351 filed on June 12, 2020, which claims benefit of 62/860,393 filed on June 12, 2019, EP 19179702.6 filed on June 12, 2019, EP 19184587.4 filed on July 5, 2019, and EP 19186599.7 filed on July 16, 2019 is granted in the present application file.
Information Disclosure Statement
The Information Disclosure Statements filed on December 10, 2021, January 4, 2022, and July 26, 2022 have been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: Entries 1-13, 15-20, 68-70, and 73 of Table 1 contain 
    PNG
    media_image1.png
    63
    76
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    68
    89
    media_image2.png
    Greyscale
as the FAHALIDE instead of 
    PNG
    media_image3.png
    77
    78
    media_image3.png
    Greyscale
.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 2-6 and 12 do not modify the limitation that the reaction occur preferably in the absence of a Pd catalyst, and are also indefinite.
In claim 12, R30 is defined as “may be C1-4 alkyl, phenyl or benzyl.”  This is indefinite as “may be” is open language and allows for other substitution groups to be present instead of what is listed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cantacuzene et al. (J. Chem. Soc., Perkin Trans. 1, 1977, 1365-1371) in view of Sun et al. (Acta Chimica Sinica, 2003, 1641-1645).
	Cantacuzene et al. teach the reaction 
    PNG
    media_image4.png
    84
    460
    media_image4.png
    Greyscale
.  The reaction starts by dissolving N-cyclohex-1-enyl-pyrrolidine in pentane with N-ethyldi-isopropylamine.  Then perfluoroethyl iodide was added to yield the fluoroalkylated product.  See page 1366 for the chemical equation and pages 1368 and 1369, A-Perfluoroalkyl Ketones and Aldehydes.—Procedure A:  2-(perfluoroethyl)cyclohexanone (4d) for the process.  This process corresponds to the presently claimed process where for ENAM, RINGA-VI and RINGB-V are present (claim 12), FAHALIDE is CF3CF2I where R3 is perfluorinated C2 alkyl, X1 is I, and X2 is F, BAS is Net(iPr)2, and the reaction occurs in the absence of a metal catalyst.
	Cantacuzene et al. do not teach where BAS is NEt3 instead of NEt(iPr)2.
	Cantacuzene et al. teach that any alkyl nitrogen base can be used in the reaction in order to remove the resultant iodide ions:  
    PNG
    media_image5.png
    81
    626
    media_image5.png
    Greyscale
.  See page 1365 for the equation and page 1366, first column that “the yields are much higher if an additional tertiary amine is used to trap HI.”  Triethyl amine is specifically used in the similar process of Sun et al. 
    PNG
    media_image6.png
    223
    637
    media_image6.png
    Greyscale
.  See Scheme 1, page 1643.
	The person of ordinary skill in the art would be motivated to modify the process of Cantacuzene et al. by exchanging N-ethyl-di-isopropyl amine for triethylamine as Sun et al. teaches that triethylamine accomplished the same function as N-ethyl-di-isopropyl amine to remove halogen from the process and to complete the fluoroalkylation of the enamine.  As the reagents perform the same function, there would be a reasonable expectation of success.
	Therefore, the claims are prima facie obvious.
Conclusion
	Claims 1-6 and 12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626